Case 1:19-cv-04921-JRS-DML Document 49 Filed 12/11/20 Page 1 of 6 PageID #: 212




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 RANDALL D. HANSEN,                                    )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-04921-JRS-DML
                                                       )
 WEXFORD OF INDIANA LLC,                               )
                                                       )
                               Defendant.              )

      ORDER GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
               AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Randall D. Hansen, a former inmate at New Castle Correctional Facility ("New

 Castle") brought this lawsuit pursuant to 42 U.S.C. § 1983 alleging that when he was confined at

 New Castle, the defendant Wexford of Indiana, LLC ("Wexford") failed to properly treat his new

 knee injury. Wexford has moved for summary judgment arguing that Mr. Hansen failed to exhaust

 his available administrative remedies as required by the Prison Litigation Reform Act ("PLRA")

 before he filed this lawsuit. For the following reasons, Wexford's motion for summary judgment,

 dkt. [24], is GRANTED.

                                                   I.
                                            LEGAL STANDARD

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing




                                                  1
Case 1:19-cv-04921-JRS-DML Document 49 Filed 12/11/20 Page 2 of 6 PageID #: 213




 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

                                                II.
                                            BACKGROUND

        A. Offender Grievance Process

        The Indiana Department of Correction ("IDOC") has a standardized offender grievance

 process. Dkt. 26-1 at 1. Upon an offender's entry into IDOC and when transferred to receiving

 facilities during incarceration, each offender is advised of the offender grievance process during

 offender admission and orientation and provided a copy of the policy or instructions on how to

 access a copy. Id. at 2. The purpose of the grievance process is to provide offenders committed to

 IDOC with a means of resolving concerns and complaints related to the conditions of their

 confinement. Id. at 1. Offenders may address complaints about medical or mental health treatment

 through the grievance process. Id. at 2.

        From October 1, 2017 until April 1, 2020, the grievance process consisted of three steps:

 (1) submitting a formal grievance following unsuccessful attempts at informal resolutions; (2)

 submitting a written appeal to the facility Warden/designee; and (3) submitting a written appeal to

 the IDOC Grievance Manager. Id. at 3. Under the recently modified grievance process, offenders

 are no longer required to attempt informal resolutions before submitting a formal grievance. Id. at

 3.




                                                   2
Case 1:19-cv-04921-JRS-DML Document 49 Filed 12/11/20 Page 3 of 6 PageID #: 214




        An offender who wishes to submit a grievance must submit a completed Offender

 Grievance form to the Offender Grievance Specialist no later than ten business days from the date

 of the incident giving rise to the complaint or concern. Id. The Offender Grievance Specialist must

 either return an unacceptable form or provide a receipt for an accepted form within five business

 days. Id. If an offender does not receive either a receipt or a rejected form within five business

 days, the offender shall notify the Offender Grievance Specialist of that fact and the Offender

 Grievance Specialist shall investigate the matter and respond to the offender's notification within

 five business days. Id. Upon receipt of the grievance response from the Offender Grievance

 Specialist, the offender shall be permitted to appeal the response to the facility Warden/designee.

 Id. at 4. To appeal to the facility Warden/designee, the offender shall submit a Grievance Appeal

 form within five business days after the date of the grievance response. Id. The

 Warden's/designee's appeal response shall be completed within five business days of receipt of the

 appeal. Id.

        If the offender wishes to appeal the Warden's/designee's appeal response, the offender shall

 check "Disagree" on the appeal response and submit the completed Grievance Appeal form and

 any additional documentation to the Offender Grievance Manager within five business days of the

 appeal response. Id. at 4-5. The Offender Grievance Manager has ten business days to complete

 his/her investigation and submit a response to the appeal unless additional time is required to fully

 investigate the grievance. Id. at 5. The Offender Grievance Manager's decision regarding the

 grievance is final. Id. Once the offender receives the Offender Grievance Manager's appeal

 response, he or she has exhausted all remedies at the IDOC level. Id.




                                                  3
Case 1:19-cv-04921-JRS-DML Document 49 Filed 12/11/20 Page 4 of 6 PageID #: 215




        B. Mr. Hansen's Participation in the Grievance Process

        Mr. Hansen's grievance history report reflects no grievances filed between 2009 and the

 filing of Wexford's motion for summary judgment on June 4, 2020. See dkt. 26-1 at 6; dkt. 26-3

 (Offender Grievance History Report). On October 2, 2018, Mr. Hansen turned in a grievance form

 that was returned to him on October 11, 2018 because the grievance specialist needed more

 information and Mr. Hansen had completed the wrong form. Dkt. 38 at 20-21. Mr. Hansen

 completed the correct form on October 16, 2018, and the form was again returned to him on

 October 25, 2018 for multiple reasons, including that he had not tried to informally resolve the

 complaint, his complaint contained multiple issues or events, and the grievance specialist needed

 more information. Id. at 22-23. Mr. Hansen states in his affidavit that those attempts are all he

 has done to try and resolve his issues. Dkt. 36 at 1.

        On October 16, 2020, three months after briefing was complete, Mr. Hansen submitted

 supplement exhibits to show that he successfully initiated a grievance on July 22, 2020, the same

 date on which Wexford filed its reply brief in support of the present motion. See dkt. 46-1.

                                               III.
                                           DISCUSSION

        Wexford seeks summary judgment arguing that Mr. Hansen failed to exhaust his available

 administrative remedies as required by the PLRA. The PLRA requires that a prisoner exhaust his

 available administrative remedies before bringing suit concerning prison conditions. 42 U.S.C. §

 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's exhaustion

 requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Id. at 532 (citation omitted). "Proper exhaustion demands compliance with an agency's

 deadlines and other critical procedural rules because no adjudicative system can function

                                                  4
Case 1:19-cv-04921-JRS-DML Document 49 Filed 12/11/20 Page 5 of 6 PageID #: 216




 effectively without imposing some orderly structure on the course of its proceedings." Woodford

 v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v. Chandler, 438 F.3d 804,

 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file complaints and appeals in the

 place, and at the time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry,

 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust administrative remedies, a prisoner must

 take all steps prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397

 (7th Cir. 2004). It is the defendants' burden to establish that the administrative process was

 available. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) ("Because exhaustion is an

 affirmative defense, the defendants must establish that an administrative remedy was available and

 that [the plaintiff] failed to pursue it.").

         Here, Wexford argues that the undisputed evidence demonstrates that Mr. Hansen did not

 file a grievance appeal in compliance with the grievance policy before filing this action, and he

 therefore failed to exhaust his administrative remedies. See dkts. 25, 47. The Court agrees.

         Although Mr. Hansen has belatedly filed exhibits showing that he initiated a grievance

 related to his complaint on July 22, 2020, his attempts to retroactively grieve these issues are

 unavailing. Unfortunately for Mr. Hansen, even if these exhibits demonstrated an exhaustion of

 the grievance process – which they do not – the Court does not have the ability to let claims proceed

 when the grievance process was not completed until after the action was filed. The Seventh Circuit

 has made clear that "that exhaustion must precede litigation." Ford v. Johnson, 362 F.3d 395, 398

 (7th Cir. 2004); see 42 U.S.C. § 1997e(a) ("No action shall be brought with respect to prison

 conditions. . . until such administrative remedies as are available are exhausted.").

         Accordingly, Mr. Hansen failed to exhaust his available administrative remedies prior to

 bringing this action, and his claims must be dismissed without prejudice. Ford v. Johnson, 362



                                                  5
Case 1:19-cv-04921-JRS-DML Document 49 Filed 12/11/20 Page 6 of 6 PageID #: 217




 F.3d 395, 401 (7th Cir. 2004) (holding that "all dismissals under § 1997e(a) should be without

 prejudice.").

                                            IV.
                                        CONCLUSION

        For the reasons explained above, the defendant's motion for summary judgment, dkt. [24],

 is GRANTED, and the action is DISMISSED WITHOUT PREJUDICE. Judgment consistent

 with this Order shall now issue.

        SO ORDERED.



        Date:    12/11/2020




 Distribution:

 RANDALL D. HANSEN
 515 Indianapolis Lane
 Seymour, IN 47274

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Angela Marie Rinehart
 KATZ KORIN CUNNINGHAM, P.C.
 arinehart@kkclegal.com




                                               6
